UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter year ended September 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:333-103780 PARADIGM OIL AND GAS, INC. (Exact name of small business issuer in its charter) Nevada 33-1037546 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 123 E. Market St Mabank, Texas, United States of America (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(903) 880 1161 Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act.YesNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes þNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q. YesNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated (Do not check if a smaller reporting company) filer Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of theAct).YesNoþ The Company’s stock is traded on the OTC-BB.As of November 22, 2011, there were 23,887,826 shares of stock held by non-affiliates.As of November 22, 2011, 61,131,457 shares of the common stock of the registrant were outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements PARADIGM OIL AND GAS, INC. (An Exploration Stage Company) Index to Consolidated Financial Statements Page Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 F-2 Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and three months ended September 30, 2010 and for the periods from January 28, 2010 (inception) through September 30, 2010 and through September 30, 2011. F-3 Consolidated Statements of Comprehensive (Loss)for the nine months ended September 30, 2011 and for the periods from January 28, 2010 (inception) through September 30, 2010 and through September 30, 2011 F-4 Consolidated Statement of Changes in Shareholders' Equity for the periodfrom January 28, 2010 (inception) through September 30, 2011 F-5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and for the periods from January 28, 2010 (inception) through September 30, 2010 and through September 30, 2011 F-6 Notes to Consolidated Financial Statements F-7 F - 1 PARADIGM OIL AND GAS, INC. (An Exploration Stage Company) Consolidated Balance Sheets September 30, 2011 and December 31, 2010 Sep-30 Dec-31 Assets Current assets: (Unaudited) Cash $ $ Employee advances 9,895 7,059 Note receivable 28,050 25,050 Related party receivable (note 2) 55,007 45,807 Inventory 7,823 7,823 Total current assets 121,906 154,383 Furniture and fixtures, net of $5,218 and $ 2,436 in accumulated depreciation 19,134 22,605 Production equipment 196,124 196,124 Natural gas and oil properties Unproved (Note 4) 601,566 601,566 816,824 820,295 Bond RRC 53,000 52,500 Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Advances from shareholder 7,546 76,546 Short term convertible notes and accrued interest net of $135,336 and $0 inunamortized note payable discount 44,908 143,885 Short term loan — — Note payable and accrued interest 95,492 96,066 Total current liabilities 344,812 484,707 Total liabilities 344,812 484,707 Shareholders’ equity: Preferred stock, $.001 par value, 10,000,000 sharesauthorized, none issued or outstanding — — Common stock, $.001 par value; 300,000,000 shares authorized, 61,131,457 and 53,287,826 shares issued and outstanding 61,132 53,288 Additional paid-in capital 3,785,547 2,981,174 Accumulated deficit during the exploration stage ) ) Accumulated comprehensive income ) ) Total shareholders’ equity 646,918 542,471 $ $ The accompanying notes are an integral part of these consolidated financial statements. F - 2 Paradigm Oil and Gas, Inc (an Exploration Stage Company) Consolidated Statements of Operations For the three months and nine months ended September 30, 2011 and three months ended September 30, 2010 and for the periods from January 28, 2010 (inception) through September 30, 2010 and through September 30, 2011 January 28, 2010 January 28, 2010 Three Months Three Months Nine Months (Inception) (Inception) Ended Ended Ended Through Through September 30, September 30, September 30, September 30, September 30, Field operation expenses: Labor $ Lease costs 14,341 16,157 29,126 Legal — 2,008 — 12,008 Maintenance — 41,946 9,183 44,995 Natural gas and oil exploration costs 3,124 1,016 4,576 Travel — 5,861 — 19,883 Utilities — — 940 5,571 6,511 Total field operation expenses 61,041 147,699 120,141 270,419 General expenses: Accounting and audit 24,986 38,495 84,911 Administration — 28,592 — 41,558 Advertising and promotion 49 90 7,095 660 Depreciation 1,747 3,471 1,747 5,218 Foreign exchange loss 0 — Insurance — 814 782 1,596 Interest (note 5) 1,173 3,517 Investor relations — 6,184 — 16,059 Legal fees 9,375 50,975 35,990 Management fees 46,250 73,973 138,552 Meals and entertainment 1,006 2,685 2,711 Office 484 9,058 14,116 Office maintenance — 2,157 Professional and consulting fees 19,526 29,958 77,713 Rent — 3,922 — 6,172 Stock options — — 10,500 — 10,500 Telephone 6,571 8,568 18,842 Transfer agent fees 10,990 4,736 16,384 Travel 3,528 10,664 19,801 Utilities — 2,530 1,290 3,477 Total general expenses 92,877 243,543 Loss from operations ) Other expense: Assumption of liabilities in acquisition — — — ) ) Gain (Loss) from shares issued on debt conversion, net (Note 7) 195,396 41,995 195,396 ) ) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding 59,122,056 51,188,058 57,224,642 45,956,889 The accompanying notes are an integral part of these consolidated financial statements. F - 3 PARADIGM OIL AND GAS, INC. (An Exploration Stage Company) Consolidated Statements of Comprehensive (Loss) For the nine months ended September 30, 2011 and for the periods from January 28, 2010 (Inception) through September 30, 2010 and 2011 January 28, 2010 January 28, 2010 Nine Months (Inception) (Inception) Ended Through Through September 30, September 30, September 30, Net loss $ ) $ ) $ ) Other comprehensive loss: Foreign currency translation adjustments 10,304 ) ) Comprehensive loss $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F - 4 PARADIGM OIL AND GAS, INC. (An Exploration Stage Company) Consolidated Statement of Changes in Shareholders Equity For the period from January 28, 2010 (Inception) through September 30,2011 Additional Other Common Stock Paid-In Accumulated Comprehensive Shares Par Value Capital Deficit Loss Total Balance at January 28, 2010 (inception) 188,058 $ $ $
